June 30, 1906. The opinion of the Court was delivered by
The appellants were indicted under the act entitled "An Act to provide punishment for safe crackers," approved February 19, 1904, 24 Stat., 396. The jury found them guilty with a recommendation to mercy, and they were sentenced to imprisonment in the penitentiary at hard labor for fifteen years. Both in a motion to direct a verdict of not guilty and in a motion for a new trial appellants contended that the act of 1904, supra, violates sec. 17, art. III., of the Constitution, in that the subject of the act is not expressed in its title, and this is the sole question presented by this appeal.
We agree with the Circuit Court in holding that the statute is constitutional. The title of the act has been stated above. The body of the act is as follows: "Section 1. Be it enacted *Page 449 
by the General Assembly of the State of South Carolina, That any person convicted of using any explosive in or about a safe used for keeping money or other valuables, with intent to commit larceny or any other crime, shall be deemed guilty of felony and be sentenced to the penitentiary during the term of his life: Provided, That if the jury recommend the defendant to the mercy of the Court, a sentence of not less than ten years imprisonment may be imposed, in the discretion of the Court."
In Cooley's Constitutional Limitations, 143-4, which is quoted with approval in Charleston v. Oliver, 16 S.C. 47,56, the purpose of the constitutional provision in question is said to be: "1st, to prevent hodge-podge or log-rolling legislation; 2d, to prevent surprise or fraud upon the legislature by means of provisions in bills of which the title gave no intimation, and which might, therefore, be overlooked and carelessly and unintentionally adopted; and 3d, to fairly apprise the people through such publication of legislative proceedings as is usually made of the subjects of legislation that are being considered, in order that they may have opportunity of being heard thereon by petition or otherwise, if they shall so desire." This provision of the Constitution should be so enforced as to guard against the evils intended to be remedied, but at the same time legislation should not be crippled or embarrassed by an unnecessary strictness of construction.Charleston v. Oliver, 16 S.C. 56. Hence the Courts generally agree that the details of legislation need not be expressed in the title and that the mandate of the Constitution is complied with if the title states the general subject of legislation and the provisions in the body of the act are germane thereto as means to accomplish the object expressed in the title. Connor v. Railroad, 23 S.C. 427; Riley v.Union Station, 71 S.C. 486; Bobel v. People, 64 Am. St. Rep., 64, and note at page 72.
The general object expressed in the title to the act under consideration is to provide punishment for safe crackers, and the body of the act is germane thereto as a means for *Page 450 
accomplishment of such purpose, by declaring that any person convicted of using any explosive in or about a safe used for keeping money or other valuables with criminal intent shall be deemed guilty of a felony and shall be punished as prescribed. It may be granted that the term "safe crackers" has a broader meaning than one who cracks or attempts to crack a safe by the use of an explosive, and may cover persons who break or attempt to break into safes through other instrumentalities, but the general terms in the title certainly cover the particular offense described in the body of the act. It is not essential to constitute a safe cracker that he shall be successful in his attempt to break open the safe; for one may fairly be declared to be a safe cracker who uses explosives in an attempt to break open a safe used for keeping valuables, with intent to commit a larceny, and such evidently was the view of the legislature. While the enactment must come within and be germane to the title, it is not essential to cover the whole domain of the title without qualification or limitation. State v. Chester, 18 S.C. 467;State v. Schlitz Brewing Co., 78 Am. St. Rep., 947.
The judgment of the Circuit Court is affirmed.